Exhibit 10.1

UMB Financial Corporation

Omnibus Incentive Compensation Plan

ARTICLE I.

PURPOSE OF THE PLAN

This Plan is intended to promote the interests of the Company (as defined below)
and its shareholders by providing employees and non-employee directors of the
Company who are largely responsible for the management, growth, and protection
of the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company.

ARTICLE II.

DEFINITIONS

As used in the Plan or in any instrument governing the terms of any award
granted under the Plan, the following definitions apply to the terms indicated
below:

2.1    “Award Agreement” means a written agreement, in a form determined by the
Committee from time to time, entered into by each Participant and the Company,
evidencing the grant of an Incentive Award under the Plan.

2.2    “Board of Directors” means the Board of Directors of the Plan Sponsor.

2.3    “Cash Incentive Award” means an award granted to a Participant pursuant
to Article VIII of the Plan.

2.4    “Change-in-Control” means (i) any one person, or more than one person
acting as a group (as defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B))
other than the Plan Sponsor or any employee benefit plan sponsored by the Plan
Sponsor acquires ownership of stock of the Plan Sponsor that, together with
stock held by such person or group, constitutes more than fifty percent of the
total fair market value or total Voting Power of the stock of the Plan Sponsor;
or (ii) any one person, or more than one person acting as a group (as defined
under Treasury Regulation § 1.409A-3(i)(5)(v)(B)) other than the Plan Sponsor or
any employee benefit plan sponsored by the Plan Sponsor acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Plan Sponsor
possessing thirty percent or more of the total Voting Power of the stock of the
Plan Sponsor; or (iii) a majority of members of the Board of Directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
before the date of each appointment or election; or (iv) any one person, or more
than one person acting as a group (as defined in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the twelve-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Plan Sponsor that have a total gross fair market value equal to
or more than forty percent of the total gross fair market value of all of the
assets of the Plan Sponsor immediately before such acquisition or acquisitions.
For purposes of subsection (iv), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined



--------------------------------------------------------------------------------

without regard to any liabilities associated with such assets. The foregoing
subsections (i) through (iv) shall be interpreted in a manner that is consistent
with the Treasury Regulations promulgated pursuant to section 409A of the Code
so that all, and only, such transactions or events that could qualify as a
“change-in-control event” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(i) will be deemed to be a Change-in-Control for purposes of this
Plan.

2.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations, and administrative guidance issued
thereunder.

2.6    “Committee” means the Compensation Committee of the Board of Directors or
such other committee as the Board of Directors shall appoint from time to time
to administer the Plan and to otherwise exercise and perform the authority and
functions assigned to the Committee under the terms of the Plan.

2.7    “Common Stock” means the Plan Sponsor’s common stock, or any other
security into which the common stock shall be changed pursuant to the adjustment
provisions of Article X of the Plan.

2.8    “Company” means UMB Financial Corporation and all of its Subsidiaries,
collectively.

2.9    “Deferred Compensation Plan” means any plan, agreement, or arrangement
maintained by the Company from time to time that provides opportunities for
deferral of compensation.

2.10    “Effective Date” means April 24, 2018, which is the date the Plan is
approved by shareholders of the Plan Sponsor, and which follows the adoption of
the Plan by the Board of Directors on January 23, 2018.

2.11    “Employment” means the period during which an individual is classified
or treated by the Company as an employee or non-employee director of the
Company, as applicable.

2.12    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.13    “Fair Market Value” means, with respect to a share of Common Stock, as
of the applicable date of determination (or if the market is not open for
trading on such date, the immediately preceding day on which the market is open
for trading), the closing price as reported on the date of determination on the
principal securities exchange on which shares of Common Stock are then listed or
admitted to trading (or if shares of Common Stock are then principally traded on
a national securities exchange, in the reported “composite transactions” for
such exchange). In the event that the price of a share of Common Stock shall not
be so reported, the Fair Market Value of a share of Common Stock shall be
determined by the Committee in its sole discretion.

2.14    “Incentive Award” means one or more Stock Incentive Awards and/or Cash
Incentive Awards, collectively.

 

2



--------------------------------------------------------------------------------

2.15    “Option” means a stock option to purchase shares of Common Stock granted
to a Participant pursuant to Article VI.

2.16    “Other Stock-Based Award” means an award granted to a Participant
pursuant to Article VII.

2.17    “Participant” means an employee or director of the Company who is
eligible to participate in the Plan and to whom one or more Incentive Awards
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such person, his successors, heirs,
executors, and administrators, as the case may be.

2.18    “Performance Measures” means such measures as are described in
Article IX on which performance goals are based.

2.19    “Person” means a “person” as such term is used in section 13(d) and
14(d) of the Exchange Act, including any “group” within the meaning of section
13(d)(3) under the Exchange Act.

2.20    “Plan” means the UMB Financial Corporation Omnibus Incentive
Compensation Plan, as it may be amended from time to time.

2.21    “Plan Sponsor” means UMB Financial Corporation, and any successors
thereto.

2.22    “Securities Act” means the Securities Act of 1933, as amended.

2.23    “Stock Incentive Award” means an Option or Other Stock-Based Award
granted pursuant to the terms of the Plan.

2.24    “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act.

2.25    “Target Award” means target payout amount for an Incentive Award.

2.26    “Voting Power” means the number of votes available to be cast
(determined by reference to the maximum number of votes entitled to be cast by
the holders of Voting Securities, or by the holders of any Voting Securities for
which other Voting Securities may be convertible, exercisable, or exchangeable,
upon any matter submitted to shareholders where the holders of all Voting
Securities vote together as a single class) by the holders of Voting Securities.

2.27    “Voting Securities” means any securities or other ownership interests of
an entity entitled, or which may be entitled, to matters submitted to Persons
holding such securities or other ownership interests in such entity generally
(whether or not entitled to vote in the general election of directors), or
securities or other ownership interests which are convertible into, or
exercisable in exchange for, such Voting Securities, whether or not subject to
the passage of time or any contingency.

 

3



--------------------------------------------------------------------------------

ARTICLE III.

STOCK SUBJECT TO THE PLAN AND LIMITATIONS ON CASH INCENTIVE AWARDS

3.1    Stock Subject to the Plan

3.1.1    The maximum number of shares of Common Stock that may be covered by
Incentive Awards granted under the Plan shall not exceed 1,500,000 shares of
Common Stock, plus (i) any shares of Common Stock that, as of the Effective
Date, have been reserved but not issued pursuant to any awards granted under the
Company’s Long-Term Incentive Compensation Plan (As Amended and Restated
Effective April 23, 2013) (the “Predecessor Plan”), and (ii) any shares subject
to stock options or awards granted under the Predecessor Plan that, on or after
the Effective Date, expire or otherwise terminate without having been exercised
in full, or are forfeited to the Company due to failure to vest. The number of
shares of Common Stock to be added to the Plan pursuant to clause (i) is
1,551,726 and the maximum number of shares of Common Stock to be added to the
Plan pursuant to clause (ii) is 2,345,489 (representing 904,830 shares of stock
underlying outstanding options and 503,727 shares of restricted stock,
calculated at 2.86 shares for each share of restricted stock), such that the
maximum aggregate shares of Common Stock that may be issued under this Plan is
5,397,215, the entirety of which may be covered by Options that are designated
as “incentive stock options” within the meaning of section 422 of the Code, and
the entirety of which is subject to adjustment as provided in Article X and the
following provisions of this Article III. Of the shares described, one hundred
percent may be delivered in connection with “full-value Awards,” meaning
Incentive Awards other than Options or stock appreciation rights; provided,
however, that any shares granted under Options or stock appreciation rights
shall be counted against the share limit on a one-for-one basis and any shares
granted as full-value Incentive Awards shall be counted against the share limit
as 2.86 shares for every one share subject to such Incentive Award. Shares of
Common Stock issued under the Plan may be authorized and unissued shares,
treasury shares, shares purchased by the Company in the open market, or any
combination of the preceding categories as the Committee determines in its sole
discretion.

3.1.2    Contingent on and effective as of the Effective Date of this Plan, no
further grants or awards may be made under the Predecessor Plan. Each
outstanding grant or award under the Predecessor Plan immediately prior to the
Effective Date shall continue to be governed solely by the terms and conditions
of the Predecessor Plan and the instruments evidencing such grant or award.

3.1.3    For purposes of paragraph 3.1.1, shares of Common Stock covered by
Incentive Awards shall only be counted as used to the extent they are actually
issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan; provided, however,
that if an Incentive Award is settled for cash or if shares of Common Stock are
withheld to pay the exercise price of an Option or to satisfy any tax
withholding requirement in connection with an Incentive Award, the shares issued
(if any) in connection with such settlement, the shares in respect of which the
Incentive Award was cash-settled, and the shares withheld, will be deemed
delivered for purposes of determining the number of shares of Common Stock that
are available for delivery under the Plan. If shares of Common Stock are issued
subject to conditions which may result in the forfeiture, cancellation or return
of such shares to the Company, any portion of the shares forfeited, cancelled,
or returned shall be treated as not issued pursuant to the Plan.

 

4



--------------------------------------------------------------------------------

3.1.4    Shares of Common Stock covered by Incentive Awards granted pursuant to
the Plan in connection with the assumption, replacement, conversion, or
adjustment of outstanding equity-based awards in the context of a corporate
acquisition or merger (within the meaning of Nasdaq Listing Rule 5635) shall not
count as used under the Plan for purposes of this Article III.

3.2    Non-Employee Director Award Limits

Subject to adjustment as provided in Article X, the maximum value of shares of
Common Stock that may be covered by Incentive Awards granted under the Plan to
all of the Company’s non-employee directors in any calendar year shall not
exceed $1 million (calculated at the time of grant).

ARTICLE IV.

ADMINISTRATION OF THE PLAN

The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more persons, each of whom qualifies as a “non-employee
director” (within the meaning of Rule 16b-3 promulgated under section 16 of the
Exchange Act) and as “independent” as required by Nasdaq or any security
exchange on which the Common Stock is listed, in each case if and to the extent
required by applicable law or necessary to meet the requirements of such rule,
section, or listing requirement at the time of determination. The Committee
shall, consistent with the terms of the Plan, from time to time designate those
individuals who shall be granted Incentive Awards under the Plan and the amount,
type, and other terms and conditions of such Incentive Awards. All of the powers
and responsibilities of the Committee under the Plan may be delegated by the
Committee, in writing, to any subcommittee thereof, in which case the acts of
such subcommittee shall be deemed to be acts of the Committee hereunder. The
Committee may also from time to time authorize a subcommittee consisting of one
or more members of the Board of Directors (including members who are employees
of the Company) or employees of the Company to grant Incentive Awards to persons
who are not “executive officers” of the Company (within the meaning of Rule
16a-1 under the Exchange Act), subject to such restrictions and limitations as
the Committee may specify and to the requirements of Missouri law.

The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and any Award Agreement thereunder, and to adopt, amend,
and rescind from time to time such rules and regulations for the administration
of the Plan. Decisions of the Committee shall be final, binding, and conclusive
on all parties. For the avoidance of doubt, the Committee may exercise all
discretion granted to it under the Plan in a non-uniform manner among
Participants.

The Committee may delegate the administration of the Plan to one or more
officers or employees of the Company, and such administrator(s) may have the
authority to execute and distribute Award Agreements, to maintain records
relating to Incentive Awards, to process or oversee the issuance of Common Stock
under Incentive Awards, to interpret and administer the

 

5



--------------------------------------------------------------------------------

terms of Incentive Awards, and to take such other actions as may be necessary or
appropriate for the administration of the Plan and of Incentive Awards under the
Plan, provided that in no case shall any such administrator be authorized (i) to
grant Incentive Awards under the Plan (except in connection with any delegation
made by the Committee pursuant to the first paragraph of this Article IV), (ii)
to take any action that in the Committee’s interpretation is more likely than
not to result in the imposition of additional taxation under section 409A of the
Code or (iii) to take any action inconsistent with applicable provisions of
Missouri law. Any action by any such administrator within the scope of its
delegation shall be deemed for all purposes to have been taken by the Committee
and, except as otherwise specifically provided, references in this Plan to the
Committee shall include any such administrator. The Committee and, to the extent
it so provides, any subcommittee, shall have sole authority to determine whether
to review any actions and/or interpretations of any such administrator, and if
the Committee shall decide to conduct such a review, any such actions and/or
interpretations of any such administrator shall be subject to approval,
disapproval, or modification by the Committee.

On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) accelerate the date on which any such Incentive Award becomes
vested, exercisable, or transferable, as the case may be, but only on account of
Change in Control, death or disability, (ii) extend the term of any such
Incentive Award, including, without limitation, extending the period following a
termination of a Participant’s Employment during which any such Incentive Award
may remain outstanding, (iii) waive any conditions to the vesting,
exercisability, or transferability, as the case may be, of any such Incentive
Award or (iv) provide for the payment of dividends or dividend equivalents with
respect to any such Incentive Award (which shall not be payable until the
underlying Incentive Awards become vested); provided, that the Committee shall
not have any such authority to the extent that the grant of such authority would
cause any tax to become due under section 409A of the Code. Notwithstanding
anything herein to the contrary, the Company shall not reprice any stock option
without the approval of the shareholders of the Plan Sponsor, nor shall the
Company purchase underwater options for cash. For purposes of the Plan,
repricing means any of the following or any other action that has the same
effect: (a) lowering the exercise price of an Option or stock appreciation right
after it is granted; (b) any other action that is treated as a repricing under
the generally accepted accounting principles; or (c) repurchasing for cash or
cancelling an Option or stock appreciation right at a time when its exercise
price exceeds the fair market value of the underlying stock in exchange for
another option, restricted stock, or other equity unless the cancellation and
exchange occurs in connection with an adjustment pursuant to Section 10.3.

No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and the Plan Sponsor shall indemnify and
hold harmless each member of the Committee and each other director or employee
of the Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission,
or determination relating to the Plan, unless, in either case, such action,
omission, or determination was taken or made by such member, director, or
employee in bad faith and without reasonable belief that it was in the best
interests of the Company.

 

6



--------------------------------------------------------------------------------

ARTICLE V.

ELIGIBILITY

The Persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be those employees and non-employee directors of the Company whom the
Committee shall select from time to time, including officers of the Plan
Sponsor, whether or not they are directors. Each Incentive Award granted under
the Plan shall be evidenced by an Award Agreement.

ARTICLE VI.

OPTIONS

The Committee may from time to time grant Options on such terms as it shall
determine, subject to the terms and conditions set forth in the Plan. The Award
Agreement shall clearly identify such Option as either an “incentive stock
option” within the meaning of section 422 of the Code or as a non-qualified
stock option.

6.1    Exercise Price

The exercise price per share of Common Stock covered by any Option shall be not
less than one hundred percent of the Fair Market Value of a share of Common
Stock on the date on which such Option is granted, other than assumptions in
accordance with a corporate acquisition or merger as described in Section 3.1.

6.2    Term and Exercise of Options

6.2.1    Each Option shall become vested and exercisable on such date or dates,
during such period and for such number of shares of Common Stock as shall be
determined by the Committee on or after the date such Option is granted;
provided, however that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration, or cancellation
as provided in the Plan or the Award Agreement.

6.2.2    Each Option shall be exercisable in whole or in part; provided, however
that no partial exercise of an Option shall be for an aggregate exercise price
of less than $1,000. The partial exercise of an Option shall not cause the
expiration, termination, or cancellation of the remaining portion thereof.

6.2.3    An Option shall be exercised by such methods and procedures as the
Committee determines from time to time, including without limitation through net
physical settlement or other method of cashless exercise.

6.2.4    An Option may be subject to Performance Measures and/or service-based
conditions.

 

7



--------------------------------------------------------------------------------

6.3    Special Rules for Incentive Stock Options

6.3.1    The aggregate Fair Market Value of shares of Common Stock with respect
to which “incentive stock options” (within the meaning of section 422 of the
Code) are exercisable for the first time by a Participant during any calendar
year under the Plan and any other stock option plan of the Plan Sponsor or any
of its “subsidiaries” (within the meaning of section 424 of the Code) shall not
exceed $100,000. Such Fair Market Value shall be determined as of the date on
which each such stock option is granted. In the event that the aggregate Fair
Market Value of shares of Common Stock with respect to such incentive stock
options exceeds $100,000, then incentive stock options granted hereunder to such
Participant shall, to the extent and in the order required by regulations
promulgated under the Code (or any other authority having the force of
regulations), automatically be deemed to be non-qualified stock options, but all
other terms and provisions of such stock options shall remain unchanged. In the
absence of such regulations (and authority), or in the event such regulations
(or authority) require or permit a designation of the Options which shall cease
to constitute incentive stock options, incentive stock options granted hereunder
shall, to the extent of such excess and in the order in which they were granted,
automatically be deemed to be non-qualified stock options, but all other terms
and provisions of such stock options shall remain unchanged.

6.3.2    Incentive stock options may only be granted to individuals who are
employees of the Company. No incentive stock option may be granted to an
individual if, at the time of the proposed grant, such individual owns stock
possessing more than ten percent of the total combined Voting Power of all
classes of stock of the Plan Sponsor or any of its “subsidiaries” (within the
meaning of section 424 of the Code), unless (i) the exercise price of such
incentive stock option is at least 110 percent of the Fair Market Value of a
share of Common Stock at the time such incentive stock option is granted and
(ii) such incentive stock option is not exercisable after the expiration of five
years from the date such incentive stock option is granted.

ARTICLE VII.

OTHER STOCK-BASED AWARDS

7.1    In General

The Committee may from time to time grant equity-based or equity-related awards
not otherwise described herein in such amounts and on such terms as it shall
determine, subject to the terms and conditions set forth in the Plan. Without
limiting the generality of the preceding sentence, each such Other Stock-Based
Award may (i) involve the transfer of actual shares of Common Stock to
Participants, either at the time of grant or thereafter, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock, (ii) be
subject to Performance Measures and/or service-based conditions, (iii) be in the
form of stock appreciation rights, phantom stock, restricted stock, restricted
stock units, performance shares, deferred share units, or share-denominated
performance units, and (iv) be designed to comply with applicable laws of
jurisdictions other than the United States; provided, that each Other
Stock-Based Award shall be denominated in, or shall have a value determined by
reference to, a number of shares of Common Stock that is specified at the time
of the grant of such Incentive Award.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII.

CASH INCENTIVE AWARDS

The Committee may from time to time grant Cash Incentive Awards on such terms as
it shall determine, subject to the terms and conditions set forth in the Plan.
Cash Incentive Awards may be settled in cash or in other property, including
shares of Common Stock, provided that the term “Cash Incentive Award” shall
exclude any Option or Other Stock-Based Award.

ARTICLE IX.

PERFORMANCE-BASED COMPENSATION

9.1    Committee Discretion

The Committee has discretion to make all or a portion of any Incentive Award
conditioned on the achievement of Performance Measures. The Committee may, in
its discretion, reduce or eliminate, or increase, the amount payable to any
Participant with respect to the Incentive Award, based on such factors as the
Committee may deem relevant. The Committee may exercise such discretion in a
non-uniform manner among Participants.

9.2    Performance Measures

The Performance Measures utilized by the Committee in making Incentive Awards
may be either objective or subjective business criteria, and include but are not
limited to the following: market price of the Common Stock, net earnings,
earnings before or after any or all of interest, taxes, depreciation, and
amortization, net income (including, net income or operating income), cash flow
(including, operating cash flow, free cash flow, and cash flow return on
capital), cash position, cash valued added, customer satisfaction or growth
measures, revenues (including net revenues, net revenue growth or gross
revenue), enterprise value, financial return ratios, market performance, margins
(including gross margins or operating margins), productivity or efficiency
ratios, costs, profits (including net profits, net operating profits, gross
profit, gross profit growth, and profit returns or margins), earnings per share,
stock price, working capital turnover and targets, total shareholder return,
economic value added or other value added measurements, return on assets, return
on capital or invested capital, return on equity, return on sales, new product
innovation, product release schedules or ship targets, product cost reduction,
and budget and expense management.

A Performance Measure (i) may relate to the performance of the Participant, the
Company, a Subsidiary, any business group, business unit, or other subdivision
of the Company, or any combination of the foregoing, as the Committee deems
appropriate and (ii) may be expressed as an amount, as an increase or decrease
over a specified period, as a relative comparison to the performance of a group
of comparator companies or a published or special index, or any other measure of
the selected performance criteria, as the Committee deems appropriate. The
measurement of any Performance Measure may, in the Committee’s discretion,
exclude the impact (positive and/or negative) of unusual and/or infrequently
occurring items or expenses; charges for restructurings; discontinued
operations; acquisitions or divestitures; the cumulative effect of changes in
accounting treatment; changes in tax laws, accounting standards or principles or
other laws or regulatory rules affecting reporting results; any impact of

 

9



--------------------------------------------------------------------------------

impairment of tangible or intangible assets; any impact of the issuance or
repurchase of equity securities and/or other changes in the number of
outstanding shares of any class of the Company’s equity securities; any gain,
loss, income, or expense attributable to acquisitions or dispositions of stock
or assets; stock-based compensation expense; asset write-downs, in-process
research and development expense; gain or loss from all or certain claims and/or
litigation and insurance recoveries; foreign exchange gains and losses; any
impact of changes in foreign exchange rates and any changes in currency; a
change in the Company’s fiscal year; and any other items, each determined in
accordance with United States generally accepted accounting principles and as
identified in the Company’s audited financial statements, including the notes
thereto.

ARTICLE X.

ADJUSTMENT UPON CERTAIN CHANGES

Subject to any action by the shareholders of the Plan Sponsor required by law,
applicable tax rules or the rules of any exchange on which shares of common
stock of the Plan Sponsor are listed for trading:

10.1    Shares Available for Grants

In the event of any change in the number of shares of Common Stock outstanding
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination, or exchange of shares or similar corporate change,
the maximum aggregate number or type of shares of Common Stock with respect to
which the Committee may grant Incentive Awards, the maximum number of shares of
Common Stock that may be covered by Options that are designated as “incentive
stock options” within the meaning of section 422 of the Code and the maximum
aggregate number of shares of Common Stock with respect to which the Committee
may grant Incentive Awards to any individual Participant in any year and to any
non-employee director shall be appropriately adjusted or substituted by the
Committee. In the event of any change in the type or number of shares of Common
Stock of the Plan Sponsor outstanding by reason of any other event or
transaction, the Committee shall, to the extent deemed appropriate by the
Committee, make such adjustments to the type or number of shares of Common Stock
with respect to which Incentive Awards may be granted.

10.2    Increase or Decrease in Issued Shares Without Consideration

In the event of any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares of Common
Stock or the payment of a stock dividend (but only on the shares of Common
Stock), or any other increase or decrease in the number of such shares effected
without receipt or payment of consideration by the Company, the Committee shall,
to the extent deemed appropriate by the Committee, adjust the type or number of
shares of Common Stock subject to each outstanding Incentive Award and the
exercise price per share of Common Stock of each such Incentive Award.

10.3    Certain Mergers and Other Transactions

In the event of any merger, consolidation, or similar transaction as a result of
which the holders of shares of Common Stock receive consideration consisting
exclusively of securities of

 

10



--------------------------------------------------------------------------------

the surviving corporation in such transaction, the Committee shall, to the
extent deemed appropriate by the Committee, adjust each Incentive Award
outstanding on the date of such merger or consolidation so that it pertains and
applies to the securities which a holder of the number of shares of Common Stock
subject to such Incentive Award would have received in such merger or
consolidation.

In the event of (i) a dissolution or liquidation of the Plan Sponsor, (ii) a
sale of all or substantially all of the Company’s assets (on a consolidated
basis), (iii) a merger, consolidation or similar transaction involving the Plan
Sponsor in which the holders of shares of Common Stock receive securities and/or
other property, including cash, other than shares of the surviving corporation
in such transaction, the Committee shall, to the extent deemed appropriate by
the Committee, have the power to:

10.3.1    cancel, effective immediately prior to the occurrence of such event,
each Incentive Award (whether or not then exercisable or vested), and, in full
consideration of such cancellation, pay to the Participant to whom such
Incentive Award was granted an amount in cash, for each share of Common Stock
subject to such Incentive Award, equal to the value, as determined by the
Committee, of such Incentive Award, provided that with respect to any
outstanding Option such value shall be equal to the excess of (A) the value, as
determined by the Committee, of the property (including cash) received by the
holder of a share of Common Stock as a result of such event over (B) the
exercise price of such Option; or

10.3.2    provide for the exchange of each Incentive Award (whether or not then
exercisable or vested) for an Incentive Award with respect to (A) some or all of
the property which a holder of the number of shares of Common Stock subject to
such Incentive Award would have received in such transaction or (B) securities
of the acquiror or surviving entity and, incident thereto, make an equitable
adjustment as determined by the Committee in the exercise price of the Incentive
Award, or the number of shares or amount of property subject to the Incentive
Award or provide for a payment (in cash or other property) to the Participant to
whom such Incentive Award was granted in partial consideration for the exchange
of the Incentive Award.

10.4    Other Changes

In the event of any change in the capitalization of the Plan Sponsor, corporate
change, corporate transaction, or other event other than those specifically
referred to in Sections 10.1, 10.2 or 10.3, the Committee shall, to the extent
deemed appropriate by the Committee, make such adjustments in the number and
class of shares subject to Incentive Awards outstanding on the date on which
such change occurs and in such other terms of such Incentive Awards as the
Committee deems appropriate.

10.5    Cash Incentive Awards

In the event of any transaction or event described in this Article X, including
without limitation any corporate change referred to in Section 10.5 hereof, the
Committee shall, to the extent deemed appropriate by the Committee, make such
adjustments in the terms and conditions of any Cash Incentive Award as the
Committee deems appropriate.

 

11



--------------------------------------------------------------------------------

10.6    No Other Rights

Except as expressly provided in the Plan or any Award Agreement, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividends or dividend equivalents, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger, or consolidation of the Plan Sponsor or any
other corporation. Except as expressly provided in the Plan, no issuance by the
Plan Sponsor of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number of shares or amount of other property
subject to, or the terms related to, any Incentive Award.

10.7    Savings Clause

No provision of this Article X shall be given effect to the extent that such
provision would cause any tax to become due under section 409A of the Code.

ARTICLE XI.

CHANGE-IN-CONTROL; TERMINATION OF EMPLOYMENT; MINIMUM VESTING

11.1    Change-in-Control

11.1.1    Incentive Award Assumed or Substituted. Unless otherwise provided in
an Award Agreement or a Participant’s effective negotiated employment,
change-in-control, severance, or other similar agreement, in the event of a
Change-in-Control of the Company in which the successor company assumes or
substitutes for an Incentive Award (or in which the Company is the ultimate
parent corporation and continues the Award), if a Participant’s employment with
such successor company (or the Company) or a subsidiary thereof terminates
without cause or for good reason within twenty-four months following such
Change-in-Control (or such other period set forth in the Award Agreement,
including prior thereto if applicable) and under the circumstances specified in
the Award Agreement: (i) Options and stock appreciation rights outstanding as of
the date of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for twenty-four months (or the
period of time set forth in the Award Agreement, but in no event beyond the end
of the regularly scheduled term of such Incentive Award), and (ii) the
restrictions, limitations, and other conditions applicable to any Other
Stock-Based Awards or any other Incentive Award shall lapse, and such Other
Stock-Based Awards or such other Incentive Awards shall become free of all
restrictions, limitations, and conditions and become fully vested and
transferable to the full extent of the original grant (however, unless otherwise
provided in the Award Agreement, such Other Stock-Based Awards or other
Incentive Awards will not be settled or payable until the time established for
settlement or payment in the applicable Award Agreement). For purposes of the
Plan, unless otherwise provided in the Award Agreement, the terms “cause” and
“good reason” shall have the meaning provided in a Participant’s effective
negotiated employment, change-in-control, severance, or other similar agreement,
and if none, “cause” shall mean: (a) Participant’s refusal to perform, or
repeated failure to undertake good faith efforts to perform, the duties or
responsibilities reasonably assigned to Participant; (b) Participant’s
engagement in willful gross misconduct or willful gross negligence in the course
of carrying out his or her duties that results in material economic or
reputational harm to the Company; or (c) Participant’s

 

12



--------------------------------------------------------------------------------

conviction of or plea of guilty or nolo contendere to a felony; and “good
reason” shall mean any of the following that has not been approved in writing in
advance by Participant: (x) a material diminution of Participant’s titles,
duties, responsibilities; (y) a material reduction in Participant’s base salary,
annual cash bonus opportunity, or annual long-term incentive award opportunity,
or failure to pay earned compensation; or (z) relocation of the Company’s
offices.

11.1.2    Incentive Award Not Assumed or Substituted. Unless otherwise provided
in an Award Agreement, in the event of a Change in Control of the Company to the
extent the successor company does not assume or substitute for an Incentive
Award (or in which the Company is the ultimate parent corporation and does not
continue the Incentive Award), then immediately prior to the Change in Control:
(i) those Options and stock appreciation rights outstanding as of the date of
the Change in Control that are not assumed or substituted for (or continued)
shall immediately vest and become fully exercisable, and (ii) the restrictions,
other limitations and other conditions applicable to any Other Stock-Based
Awards or any other Awards that are not assumed or substituted for (or
continued) shall lapse, and such Other Stock-Based Awards or such other Awards
shall become free of all restrictions, limitations, and conditions and become
fully vested and transferable to the full extent of the original grant, and
unless otherwise provided in the Award Agreement, such Other Stock-Based Awards
or other Incentive Awards will be settled or paid upon the effective date of the
Change in Control.

11.2    Termination of Employment

11.2.1    For Incentive Awards that are subject to section 409A of the Code,
termination of Employment shall mean a separation from service within the
meaning of section 409A of the Code. For Incentive Awards that are exempt from
section 409A of the Code: (i) termination of Employment shall mean a separation
from service within the meaning of section 409A of the Code, (ii) the Committee
shall determine whether an authorized leave of absence or absence in military or
government service shall constitute termination of Employment; (iii) Employment
shall be deemed to have terminated for all purposes of the Plan if such Person
is employed by or provides services to a Person that is a Subsidiary of the
Company and such Person ceases to be a Subsidiary of the Company, unless the
Committee determines otherwise; and (iv) a Participant who ceases to be an
employee of the Company but continues or simultaneously commences service as a
director of the Company shall be deemed to have terminated Employment for
purposes of the Plan.

11.2.2    The Award Agreement shall specify the consequences with respect to
Incentive Awards of the termination of Employment of the Participant holding the
Incentive Awards, which consequences may include the ability to exercise Options
and stock appreciation rights for a period of 30 days following the
Participant’s involuntary termination due to elimination of position.

11.3    Minimum Vesting. Each Incentive Award shall have a minimum vesting
requirement of one year, which requirement may not be waived or superseded by
any provision in any Award Agreement. Notwithstanding the previous sentence:
(i) the Committee shall have the authority to grant Incentive Awards with
vesting requirements of one year or less (including immediately vested Awards)
in an amount up to 5% of the shares of Common Stock reserved for issuance under
the Plan in Section 3.1; and (ii) an Award Agreement may provide that vesting
shall be accelerated upon death or disability of the Participant.

 

13



--------------------------------------------------------------------------------

ARTICLE XII.

RIGHTS UNDER THE PLAN

No Person shall have any rights as a shareholder with respect to any shares of
Common Stock covered by or relating to any Incentive Award until the date of the
issuance of such shares on the books and records of the Plan Sponsor. Except as
otherwise expressly provided in Article X hereof, no adjustment of any Incentive
Award shall be made for dividends or other rights for which the record date
occurs prior to the date of such issuance. Nothing in this Article XII is
intended, or should be construed, to limit authority of the Committee to cause
the Company to make payments based on the dividends that would be payable with
respect to any share of Common Stock if it were issued or outstanding, or from
granting rights related to such dividends.

The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.

ARTICLE XIII.

MISCELLANEOUS

13.1    No Special Employment Rights; No Right to Incentive Award

13.1.1    Nothing contained in the Plan or any Award Agreement shall confer upon
any Participant any right with respect to the continuation of his or her
Employment by the Company or interfere in any way with the right of the Company
at any time to terminate such Employment or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Incentive Award.

13.1.2    No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.

13.2    Securities Matters.

13.2.1    The Plan Sponsor shall be under no obligation to affect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued hereunder or to effect similar compliance under any state or local laws.
Notwithstanding anything herein to the contrary, the Plan Sponsor shall not be
obligated to cause to be issued shares of Common Stock pursuant to the Plan
unless and until the Plan Sponsor is advised by its counsel that the issuance is
in compliance with all applicable laws, regulations of governmental authority,
and the requirements of any securities exchange on which shares of Common Stock
are traded. The Committee may require, as a condition to the issuance of shares
of Common Stock pursuant to

 

14



--------------------------------------------------------------------------------

the terms hereof, that the recipient of such shares make such covenants,
agreements, and representations, and that any related certificates representing
such shares bear such legends, as the Committee, in its sole discretion, deems
necessary or desirable.

13.2.2    The exercise or settlement of any Incentive Award (including, without
limitation, any Option) granted hereunder shall only be effective at such time
as counsel to the Plan Sponsor shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Plan Sponsor may, in its sole discretion, defer the effectiveness of
any exercise or settlement of an Incentive Award granted hereunder in order to
allow the issuance of shares pursuant thereto to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state or local securities laws. The Plan Sponsor
shall inform the Participant in writing of its decision to defer the
effectiveness of the exercise or settlement of an Incentive Award granted
hereunder. During the period that the effectiveness of the exercise of an
Incentive Award has been deferred, the Participant may, by written notice,
withdraw such exercise and obtain the refund of any amount paid with respect
thereto.

13.3    Withholding Taxes

13.3.1    Cash Remittance. Whenever withholding tax obligations are incurred in
connection with any Incentive Award, the Company shall have the right to require
the Participant to remit to the Company in cash an amount sufficient to satisfy
federal, state, and local withholding tax requirements, if any, attributable to
such event. In addition, upon the exercise or settlement of any Incentive Award
in cash, or the making of any other payment with respect to any Incentive Award
(other than in shares of Common Stock), the Company shall have the right to
withhold from any payment required to be made pursuant thereto an amount
sufficient to satisfy the federal, state, and local withholding tax
requirements, if any, attributable to such exercise, settlement, or payment.

13.3.2    Stock Remittance. At the election of the Participant, subject to the
approval of the Committee, whenever withholding tax obligations are incurred in
connection with any Incentive Award, the Participant may tender to the Company
(including by attestation) a number of shares of Common Stock having a Fair
Market Value at the tender date determined by the Committee to be sufficient to
satisfy the maximum federal, state, and local withholding tax requirements, if
any, attributable to such event. Such election shall satisfy the Participant’s
obligations under Section 13.3.1 hereof, if any.

13.3.3    Stock Withholding. At the election of the Participant, subject to the
approval of the Committee, whenever withholding tax obligations are incurred in
connection with any Incentive Award, the Company shall withhold a number of such
shares having a Fair Market Value determined by the Committee to be sufficient
to satisfy the maximum federal, state, and local withholding tax requirements,
if any, attributable to such event. Such election shall satisfy the
Participant’s obligations under Section 13.3.1 hereof, if any.

 

15



--------------------------------------------------------------------------------

13.4    No Obligation to Exercise. The grant to a Participant of an Incentive
Award shall impose no obligation upon such Participant to exercise such
Incentive Award.

13.5    Transfers. Incentive Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
a Participant, only by the Participant; provided, however that the Committee may
permit Options or other Incentive Awards that are not incentive stock options to
be sold, pledged, assigned, hypothecated, transferred, or disposed of, on a
general or specific basis, subject to such conditions and limitations as the
Committee may determine. Upon the death of a Participant, outstanding Incentive
Awards granted to such Participant may be exercised only by the executors or
administrators of the Participant’s estate or by any person or persons who shall
have acquired such right to exercise by will or by the laws of descent and
distribution. No transfer by will or the laws of descent and distribution of any
Incentive Award, or the right to exercise any Incentive Award, shall be
effective to bind the Company unless the Committee shall have been furnished
with (a) written notice thereof and with a copy of the will and/or such evidence
as the Committee may deem necessary to establish the validity of the transfer
and (b) an agreement by the transferee to comply with all the terms and
conditions of the Incentive Award that are or would have been applicable to the
Participant and to be bound by the acknowledgements made by the Participant in
connection with the grant of the Incentive Award.

13.6    Expenses and Receipts. The expenses of the Plan shall be paid by the
Company. Any proceeds received by the Company in connection with any Incentive
Award will be used for general corporate purposes.

13.7    Failure to Comply. In addition to the remedies of the Company elsewhere
provided for herein, failure by a Participant to comply with any of the terms
and conditions of the Plan or any Award Agreement, unless such failure is
remedied by such Participant within ten days after having been notified of such
failure by the Committee, shall be grounds for the cancellation and forfeiture
of such Incentive Award, in whole or in part, as the Committee, in its absolute
discretion, may determine.

13.8    Relationship to Other Benefits. No payment with respect to any Incentive
Awards under the Plan shall be taken into account in determining any benefits
under any pension, retirement, profit sharing, group insurance, or other benefit
plan of the Company except as otherwise specifically provided in such other
plan.

13.9    Governing Law. The Plan and the rights of all persons under the Plan
shall be construed and administered in accordance with the laws of the State of
Missouri without regard to its conflict of law principles.

13.10    Severability. If all or any part of this Plan is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Plan not declared
to be unlawful or invalid. Any Article or part of an Article so declared to be
unlawful or invalid shall, if possible, be construed in a manner that will give
effect to the terms of such Article or part of an Article to the fullest extent
possible while remaining lawful and valid.

 

16



--------------------------------------------------------------------------------

13.11    Effective Date and Term of Plan. The Effective Date of the Plan is as
defined in Section 2.11. No grants of Incentive Awards may be made under the
Plan after the tenth anniversary of its Effective Date.

13.12    Amendment or Termination of the Plan. The Board of Directors may at any
time suspend or discontinue the Plan or revise or amend it or any Incentive
Award in any respect whatsoever; provided, however, that to the extent that any
applicable law, tax requirement, or rule of a stock exchange requires
shareholder approval in order for any such revision or amendment to be
effective, such revision or amendment shall not be effective without such
approval. The preceding sentence shall not restrict the Committee’s ability to
exercise its discretionary authority hereunder pursuant to Article IV hereof,
which discretion may be exercised without amendment to the Plan. No provision of
this Article shall be given effect to the extent that the Committee determines
that such provision would more likely than not cause any additional tax to
become due under section 409A of the Code. Except as expressly provided in the
Plan, no action hereunder may, without the consent of a Participant, adversely
affect the Participant’s rights under any previously granted and outstanding
Incentive Award. Nothing in the Plan shall limit the right of the Company to pay
compensation of any kind outside the terms of the Plan.

13.13    Clawback. Notwithstanding any other provisions in this Plan, any
Incentive Award which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company).

 

17